DETAILED ACTION
Amendments submitted on July 28, 2021 for Application No. 16/361670 are presented for examination by the examiner.

Examiner Interview
An interview was held with the attorney of record Renee’ Michelle Leveque (Reg. No. 36193) on November 5, 2021. Proposed amendments were discussed to overcome many of the issues that are mentioned below to put the case in better condition for allowance. However, additional issues were discovered and the attorney could not be reached in time to discuss and agree on additional amendments to overcome the newly discovered issues. Therefore, this rejection is a Final Rejection.

Response to Arguments
Applicant’s arguments filed July 28, 2021 have been considered persuasive. In the remarks applicant argues:
I)	On page 6, Applicant argues that the 35 USC 112(b), 35 USC 101, and 35 USC 102 and 103 rejections should be withdrawn.
Applicant’s arguments are considered persuasive. All of the previous rejections have been withdrawn. However, additional rejections have been added below related to new issues based on the claim amendments.

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, and 5-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In many paragraphs throughout the specification, such as in page 1 and page 3, the device is mentioned as containing hardware circuitry. Pages 10-11 and 15, among others, show some of the steps that the device performs. The Examiner suggests amending all references to “the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a first device including a permissions manifest defining properties of the device data and device data record…”. The limitation of “the device data” does not have antecedent basis in the claim. Later claim 1 recites “generate device data and a device data record…”. It is additionally unclear if this second recitation of “device data and device data record” refers to the same “device data and device data record” or a different “device data and device data record”. 
Dependent claims 3 and 5-18 are rejected for the same reasons as shown above and for being dependent on a previously rejected base claim.
Claim 3 recites “The system of claim 2…”, however, claim 2 has been canceled. The Examiner will interpret claim 3 as being dependent from claim 1.
Claim 19 recites “the device data log”; however, this limitation does not have antecedent basis in the claim. This appears to be copied from claim 1 so it’s not clear if this should be “a device data log” or if the limitation should be reworded to remove reference to the “device data log” as the log is not mentioned at any other time in the claim.
	Claim 20 is rejected for the same reasons as shown above and for being dependent on a previously rejected base claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 

Allowable Subject Matter
Claim 1 is objected to as being allowable, but would be allowable if the 35 USC 112(b) rejections are overcome. As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a first device including a permissions manifest defining properties of the device data and device data record, the first device configured to: generate device data and a device data record corresponding to the device data, encrypt the device data and transmit the encrypted device data to a first 
Claim 19 is objected to as being allowable, but would be allowable if the 35 USC 112(b) rejections are overcome. As per claim 19, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, from the first device and storing at a data resource, an encrypted device data record for the device data, where decryption of the encrypted device data record in the device data log is restricted to one or more authorized parties; receiving and storing, at the data resource, a permissions record for one or more permissions that define actions or operations one or more parties can undertake in respect of the device data; receiving and storing, at the data resource, a consent record comprising a consent status for the one or more permissions; when a 
The following is considered to be the closest prior art of record:
Deobhakta (US 2009/0327297) – teaches storing user medical records in a database. The user is asked for consent by healthcare providers and the user response to grant or deny access is stored in a permissions table. The associated permissions to read or write are also stored. Later access is granted or denied based on the permissions table.
Ganesan (US 2019/0073670) – teaches using an audit system to determine that data stored in the system has been tampered with and modified by an unauthorized malicious entity.
Levine (US 2019/0319927) – teaches preventing an attacker from modifying audit data that would be used to detect the attack.
Sharifi Mehr (US 9973481) – teaches using audit logs to detect what data was received by an attacker.
Mattingly (US 2019/0025818) – teaches storing medical records in a blockchain.
Lacey (US 2017/0140174) – teaches a consent log to store previous user consent statuses.
The concept of using audit records to detect an attack or to detect a hacker has been done before. However, performing the audit as currently claimed cannot be found in the prior art of record.
Claims 3, 5-18, and 20 are objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Dar (US 2019/0052994) – teaches a user consent/permissions record.
Spanos (US 2016/0027229) – teaches storing medical records in a blockchain.
Dillenberger (US 2017/0177898) – teaches storing medical records in a blockchain as well as having separate keys for different healthcare providers to access the medical records.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/John B King/Primary Examiner, Art Unit 2498